                  Case 18-12651-KJC        Doc 22       Filed 12/10/18   Page 1 of 13




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                    )
                                                          Chapter 15
In re:                                              )
                                                    )
                                                          Case No. 18-12651 (KJC)
ALNO AG,                                            )
                                                    )
         Debtor in a Foreign Proceeding.            )


                            DECLARATION OF HANS-PATRICK SCHROEDER

         Pursuant to 28 U.S.C. § 1746 and Fed. R. Civ. P. 44.1, I, Dr. Hans-Patrick Schroeder,

declare:

         1.        I am a partner of the law firm Freshfields Bruckhaus Deringer LLP and based in

the Hamburg office. Freshfields represents Bauknecht Hausgeräte GmbH (“Bauknecht”) and

Whirlpool Corporation (“Whirlpool”) in connection with (i) the insolvency proceedings (the

“German Proceeding”) of Alno AG (“Alno”) taking place before the lower court of Hechingen,

Baden-Wuerttemberg (the “German Court”) pursuant to the German code of insolvency, (the

Insolvenzordnung, or “German Insolvency Code”); (ii) legal claims under German law that Dr.

Martin Hörmann, the insolvency administrator (the “Insolvency Administrator”) of Alno

purports to have asserted in Germany against Bauknecht; and (iii) potential legal claims under

German law that the Insolvency Administrator seeks to assert against Whirlpool.

         2.        I submit this Declaration at the request of Bauknecht and Whirlpool, and in

support of the objection (the “Objection”) of Whirlpool to the Motion of Tobias Wahl for an

Order Granting Recognition of Foreign Main Proceeding and Related Relief, which Objection I

understand is being submitted concurrently with this Declaration. I am licensed to practice law




DAC29396513/7 171483-0001
                  Case 18-12651-KJC       Doc 22       Filed 12/10/18   Page 2 of 13




in Germany, and have over 13 years of experience, including experience litigating disputes in

Germany that arise out of insolvency.

         3.        Below, I describe (i) the German Proceeding; (ii) the provisions of the German

Insolvency Code that form the basis for the Insolvency Administrator’s claims against

Bauknecht; (iii) the Insolvency Administrator’s purported claims against Bauknecht, Whirlpool

and Marc Bitzer (“Bitzer”), Whirlpool’s CEO; (iv) the provisions of the German Code of Civil

Procedure, (the Zivilprozessordnung, or “ZPO”) that will govern any legal proceedings brought

by the Insolvency Administrator in Germany; and (v) the informational disparity to which

Bauknecht, Whirlpool and Bitzer will be exposed if this Court authorizes one-sided discovery

from Bauknecht, Whirlpool and Bitzer for use in the Insolvency Administrator’s litigation in

Germany.

         4.        My opinions herein are based on my education and experience, on the authorities

cited in this declaration, and on my review of the documents that have been submitted or

exchanged in connection with the German Proceeding, and the above-captioned Chapter 15 case.

The facts stated herein are true to the best of my knowledge and belief, and are either within my

own personal knowledge or, where the facts are not within my own knowledge, the source of my

information is disclosed.

                                      The German Proceeding
         5.        On July 12, 2017, Alno filed for the opening of the German Proceeding. On

July 13, 2017, the German Court ordered a provisional insolvency proceeding over Alno’s assets.

At that time, Alno’s management managed the provisional insolvency proceedings under section




DAC29396513/7 171483-0001                          2
                  Case 18-12651-KJC      Doc 22       Filed 12/10/18   Page 3 of 13




270a of the German Insolvency Code.             The German Court appointed the Insolvency

Administrator as provisional custodian supervising the debtor-in-possession.

         6.        On August 29, 2017, the German Court converted the German Proceeding from a

provisional, debtor-in-possession proceeding into a provisional “regular” German insolvency

proceeding in which the Insolvency Administrator, in his official capacity as court-appointed

provisional insolvency administrator, took charge of reorganizing Alno’s estate. Accordingly, as

of August 29, 2017, Alno’s management was no longer responsible for running the business of

the company.

         7.        On October 1, 2017, the German Court appointed Dr. Hörmann nonprovisionally

as the Insolvency Administrator.       As a result, the Insolvency Administrator has the legal

authority to, inter alia, administer Alno’s estate, dispose of its assets, investigate claims that

Alno may be able to assert, and assert such claims against third parties for the benefit of Alno’s

insolvency estate. In order to exercise these powers, the Insolvency Administrator has access to,

possession of, and control over Alno’s books, records, files and documents, including, without

limitation, any such files located on Alno’s exchange servers or document management systems.

Indeed, I understand that, after his appointment, the Insolvency Administrator took physical

possession of Alno’s offices, and his team now sits in Alno’s offices and enjoys full access to

and control over Alno’s files. It also appears that, in connection with asserting his purported

claims against Bauknecht, the Insolvency Administrator has reviewed “approximately 60,000

e-mails and other documents” related to the business of Alno and its affiliates. See Wahl Decl.




DAC29396513/7 171483-0001                         3
                  Case 18-12651-KJC       Doc 22       Filed 12/10/18   Page 4 of 13




¶ 36.1 The Insolvency Administrator’s compensation is amongst others based on the amounts

that he recovers for Alno’s estate.

         8.        On October 18, 2018, Tobias Wahl (the “Foreign Representative”) was

appointed by the German Court to act as Alno’s representative “for the specific purpose of

handling assets and claims located in the United States, including filing for Chapter 15

registration under the Bankruptcy Code.” Dkt. No. 1 (Oct. 23, 2018 German Court Order at 1-

2).2

         9.        It is unclear whether the Foreign Representative would be able to obtain Alno’s

internal documents, if the purpose of doing so was for Whirlpool, Bauknecht or Bitzer to use

such documents in litigation against the Insolvency Administrator in Germany. Pursuant to the

German Court’s order appointing the Foreign Representative, the Foreign Representative has the

authority to engage in actions that would facilitate the “[d]etermination, administration and

realization of any assets of [Alno] in the United States,” and was specifically authorized “to file

for and to conduct on account of the insolvency estate an ancillary insolvency proceeding in the

US under Chapter 15 of US Bankruptcy Code.” Id. Assuming that obtaining Alno’s internal

documents were relevant and necessary for the Foreign Representative to perform his duties with

regard to the instant Chapter 15 case, then the Foreign Representative may have the authority to

obtain such documents from the Insolvency Administrator.            However, even assuming this

authority extends to the act of obtaining documents to produce to Whirlpool, Bitzer or Bauknecht

1
      References to the “Wahl Decl.” are to the Declaration of Tobias Wahl in Support of his
Motion for an Order Granting Recognition of Foreign Main Proceeding and Related Relief, dated
November 19, 2018.
2
       References to a “Dkt. No.” or “Dkt. Nos.” refer to the docket entries in the above-
captioned Chapter 15 case.



DAC29396513/7 171483-0001                          4
                  Case 18-12651-KJC      Doc 22       Filed 12/10/18   Page 5 of 13




for use in litigation in Germany (i.e. outside of the Chapter 15 case), there would still be a

significant question of whether, as a practical matter, the Insolvency Administrator would refuse

to provide any such documents to the Foreign Representative.

   German Law Provides Civil And Criminal Liability For Failure To Place An Insolvent
                       Company Into Insolvency Proceedings
         10.       Under the German Insolvency Code, the management of a public German stock

corporation must commence insolvency proceedings without undue delay, but at the latest within

three weeks after experiencing cash flow insolvency (illiquidity) or balance sheet insolvency

(over-indebtedness). Jurisprudence handed down on the basis of section 17 of the German

Insolvency Code generally defines illiquidity as lacking sufficient cash or cash equivalents to

meet more than 90% of the currently due debt. Under section 19 of the German Insolvency

Code, a company is over-indebted if its assets no longer cover its liabilities, unless there is more

than a 50% chance the corporation will avoid illiquidity during the current and next fiscal year.

If the German stock corporation experiences either of these events, management has no

discretion about when (or whether) to initiate insolvency proceedings. Rather, it must do so

without undue delay and at the latest within three weeks, or members of the management board

can face personal civil and criminal liability. German law further provides that stakeholders who

knowingly act in cooperation to delay a debtor’s timely commencement of insolvency

proceedings can be subject to liability, including potential civil and criminal liability, for aiding

and abetting the debtor’s violation.

                                       The Andersch Report
         11.       I understand that the Insolvency Administrator engaged the German CPA firm

Andersch AG (“Andersch”) to analyze if and when Alno became insolvent pursuant to the




DAC29396513/7 171483-0001                         5
                  Case 18-12651-KJC        Doc 22       Filed 12/10/18   Page 6 of 13




German Insolvency Code, and further commissioned Andersch to issue a report (the “Andersch

Report”) discussing when, in Andersch’s opinion, the Debtor first became insolvent.

         12.       For Andersch to obtain the information necessary to evaluate these questions, and

to render the opinions put forth in the Andersch Report, the Insolvency Administrator, or those

working under his supervision or control, would have needed to provide Andersch with Alno’s

internal documents. Andersch relied on such documents to opine that Alno became cash-flow

insolvent as a matter of German law as early as August, 2013.3 As described below, the

Andersch Report forms the basis for the Insolvency Administrator’s purported claims against

Bauknecht, and potential claims against Whirlpool and Bitzer.

         13.       As counsel to Bauknecht and Whirlpool, Freshfields Bruckhaus Deringer LLP has

repeatedly requested copies of the documents that Andersch considered or relied on when

drafting the Andersch Report. However, to date, the Insolvency Administrator has not provided

such documents. Nor has the Insolvency Administrator agreed to provide any other information,

including Alno’s internal documents bearing on Alno’s liquidity and over-indebtedness between

2013 and the commencement of its insolvency proceedings in 2017.

                            The Insolvency Administrator’s Purported Claims
         14.       The Insolvency Administrator asserts certain avoidance claims against Bauknecht

in Germany under the German Insolvency Code, as well as claims under German tort law. In

fact, the Foreign Representative contends that the Insolvency Administrator has “asserted

avoidance claims against Bauknecht in the German Proceeding under the German Insolvency

3
       Based on Freshfields Bruckhaus Deringer’s review of the court file in the German
Proceeding, it appears that more than one Andersch Report exists. It further appears that, based
on the Insolvency Administrator’s on-the-record discussion of the earlier Andersch Report,
Andersch has previously concluded that Alno was not insolvent until the end of 2016.



DAC29396513/7 171483-0001                           6
                  Case 18-12651-KJC       Doc 22       Filed 12/10/18   Page 7 of 13




Code, as well as claims under German tort law.” Wahl Decl. ¶ 33. In total, the Insolvency

Administrator seeks to recover approximately €175 million from Bauknecht.

         15.       To that end, and based upon the opinions in the Andersch Report, the Insolvency

Administrator sent a 115-page demand letter, dated 15 August, 2018 (the “Demand Letter”) to

Bauknecht describing the following purported avoidance claims (“Avoidance Claims”) and tort

claims (the “Tort Claims” and, together with the Avoidance Claims, the “Claims”), all of which

are premised on Bauknecht allegedly causing Alno to improperly delay the commencement of its

insolvency proceedings:

         16.       Avoidance Claims. The Insolvency Administrator alleges, as part of Alno’s plan

with Bauknecht to improperly delay commencement of its insolvency proceedings, that Alno

“granted preferential treatment to Bauknecht because payments to Bauknecht assured further

financing from Bauknecht and, in doing so, omitted payments to other creditors.” Altogether,

the Insolvency Administrator asserts four different types of avoidance actions against Bauknecht

under Sections 130, 133 and 135 of the German Insolvency Code, seeking to avoid and recover

at least €131 million.

         17.       Tort Claims. The Insolvency Administrator also alleges that Bauknecht violated

Section 826 of the German Civil Code by delaying the commencement of Alno’s insolvency

proceedings by (i) inadequately financing Alno to its own advantage; and (ii) deceiving other

creditors about Alno’s borrowing capacity. Bauknecht allegedly benefitted from this conduct by,

among other things, propping up Alno so that Bauknecht could continue using Alno’s brands to

market Bauknecht’s products after Alno supposedly should have stopped operating its business.




DAC29396513/7 171483-0001                          7
                  Case 18-12651-KJC         Doc 22       Filed 12/10/18   Page 8 of 13




Based on these allegations, the Insolvency Administrator seeks to recover at least €43 million

from Bauknecht.4

         18.       Potential Claims Against Whirlpool and Bitzer. The Insolvency Administrator

also claims to be investigating potential tort claims against Whirlpool and Bitzer for supposedly

having aided and abetted Bauknecht in delaying the commencement of Alno’s insolvency

proceedings. The Insolvency Administrator seeks to assert these claims under German law, as a

result of a German insolvency proceeding, and to redress alleged losses to creditors that

allegedly occurred in Germany.

         19.       Although the Insolvency Administrator has not yet initiated any formal legal

proceedings in Germany against Bauknecht, Bitzer or Whirlpool, counsel to the Insolvency

Administrator has represented that he is prepared to initiate such proceedings before the end of

2018.



                            German Law Does Not Provide For General Discovery
         20.       If the Insolvency Administrator asserts the Claims in formal legal proceedings in

Germany, he will need to do so in a competent German civil court of first instance, and the rules

of procedure will be governed by the ZPO.

         21.       Unlike the American legal system, the ZPO does not recognize the concept of

general discovery. Rather, at the outset of the proceeding, parties are generally expected to

submit copies of the documentary evidence they intend to use to support their claims or defenses.

4
        Further, the Insolvency Administrator seeks to recover at least roughly €131 million for
allegedly jeopardizing the interests of creditors, contrary to public policy. The alleged damages
partially overlap with those of the Avoidance Claims. In total, the Insolvency Administrator
claims to be entitled to recover approximately €174.5 million.



DAC29396513/7 171483-0001                            8
                  Case 18-12651-KJC           Doc 22       Filed 12/10/18     Page 9 of 13




         22.       The rules of evidence in German civil litigation are based on the following

principles:

                   a)       According to the principle of party control over proof and facts, which is a

                            cornerstone of German civil litigation (Stürner/Murray, German Civil

                            Justice, Carolina Academic Press 2004, p. 158 et seq.), litigants

                            themselves must identify and bring forward evidence, and ask for court

                            orders if necessary.

                   b)       Facts to be proven must be directly relevant to the legal basis of the claim

                            or the defense (“strict relevance standard”). 5

                   c)       Facts must be submitted to the court in as much detail as is necessary to

                            substantiate all of the elements of a claim. If asserted facts are contested

                            by the opposing party, further substantiation may be necessary. (See

                            German Federal Court of Justice (Bundesgerichtshof), Judgment of June 3,

                            2014, Case No. VI ZR 394/13, Neue Juristische Wochenschrift 2014, 2797

                            at ¶ 20). This substantiation standard may be eased under limited

                            circumstances.

         23.       The ZPO imposes no general duties on parties to produce evidence to each other.

Rather, contested facts need to be proven to the court in the event that the court deems proof of

such facts necessary for its decision.          Absent a specific court order, neither party has any

obligation to disclose any documents to the other. The reason for this is that, in the German legal


5
       The court will determine which facts the parties agree on (and are therefore in principle
binding for the court) and which facts are contested and need therefore be proven by the party
bearing the burden of proof.



DAC29396513/7 171483-0001                              9
                  Case 18-12651-KJC       Doc 22    Filed 12/10/18    Page 10 of 13




system, no party can be expected to provide evidence in order to help the opponent to win its

case. See Greger, in: Zöller, ZPO [commentary on German Code of Civil Procedure], 32 nd

edition, at Vor § 284 ¶ 34.

         24.       German courts can order documents to be produced if a party specifically

identifies them in its pleadings or if the evidence-seeking party has an independent right to

possession or access to the documents sought under substantive civil law. Cf. Section 142, 421–

423 of the ZPO. However, it merits emphasis that substantive law rules granting rights to access

documents in the possession of the adversary or a third party are very rare. 6 Even when granted,

the orders are narrowly circumscribed.

         25.       Even to file an application for the production of documents requires the moving

party to have detailed facts about the documents it seeks. Indeed, to obtain an order (against the

adversary or a third party), the petition must include, inter alia: (a) a precise, substantiated

description of the documents sought (see Section 424 no. 1 of the ZPO) and why the applicant

believes they exist and are in the respondent’s possession or control (see Section 424 no. 4 and

Section 430 of the ZPO); (b) a substantiated description of the facts to be proved by the

documents (see Section 424 no. 2 of the ZPO); and (c) to the extent possible, a description of the

content of the documents (see Section 424 no. 3 of the ZPO).

         26.       Although a reform enacted in 2001 formally expanded the power of German

courts to order production of documents, a legislative memorandum accompanying the reform

bill specifically explains that the amendment was not meant to introduce U.S.-style discovery


6
        For example, members of a partnership have a right to inspect the partnership’s records.
This is an example of a situation in which a party has a substantive right to access documents in
the possession of another. See Section 716 ¶ 1 of the German Civil Code (BGB).



DAC29396513/7 171483-0001                          10
                  Case 18-12651-KJC       Doc 22     Filed 12/10/18    Page 11 of 13




into German law or even to permit discovery-like tools. See Proceedings of the 14th Bundestag,

the German federal assembly, 14/6036, pp. 120-121.                Given the strict relevance and

substantiation standards that are cornerstones of the ZPO, German courts are still rather reluctant

to grant orders based on Section 142.

         27.       In light of these rules, there is no effective way for Bauknecht, Whirlpool or

Bitzer to obtain access in any German litigation to the documents that they may need to defend

themselves, including documents that Andersch considered or relied on when expressing the

opinions in the Andersch Report, or other internal Alno documents in the possession, custody or

control of the Insolvency Administrator. In particular, Bauknecht, Whirlpool, and Bitzer have no

procedural or substantive right to receive them under the ZPO unless the Insolvency

Administrator specifically refers to such documents in any German court pleadings.             This

potentially allows the Insolvency Administrator to preclude access to documents that supplement

or contravene his own evidence simply by declining to make reference to that document. Thus,

at the outset of any litigation in Germany, Bauknecht, Whirlpool and Bitzer will have no way to

get access to internal Alno documents which may be necessary to prepare an effective defense.

          Unilateral U.S. Discovery Would Prejudice Bauknecht, Whirlpool and Bitzer
         28.       In litigation in Germany, there is a risk that it will not suffice for Bauknecht,

Whirlpool or Bitzer to generally deny the conclusions in the Andersch Report, as the Andersch

Report would be treated as substantiated submissions in the form of a private expert opinion

(“Privatgutachten”).        Rather, Bauknecht may be required to make a substantiated

counterstatement itself, explaining either in whole or in part why the assertions in the Andersch

Report are incorrect. Moreover, to level the playing field, and to develop theories based on facts




DAC29396513/7 171483-0001                          11
                  Case 18-12651-KJC     Doc 22       Filed 12/10/18   Page 12 of 13




that supplement, or even contravene, the evidence that the Insolvency Administrator decides to

offer, Whirlpool, Bauknecht and Bitzer will require access to the documents that Andersch

considered or relied on when rendering its opinions in the Andersch Report, as well as additional

internal documents of Alno bearing on the company’s financial health, including, inter alia,

information related to the liquidity and indebtedness of Alno. 7

         29.       Thus, granting one-sided, broad, U.S.-style discovery to the Foreign

Representative, without also allowing Bauknecht, Whirlpool and Bitzer to obtain information,

including information described in the paragraph above, from the Insolvency Administrator

would only exacerbate the informational disparity described above. This would result in the

Insolvency Administrator having broad access to a further bevy of documents with which to

develop the record before a German court, while depriving Bauknecht, Whirlpool and Bitzer of

access to documents that were omitted from, or even contravene, the Insolvency Administrator’s

presentation of evidence. The result would allow the Insolvency Administrator to develop a one-

sided record at the expense of Bauknecht, Whirlpool and Bitzer.

                                         *       *        *

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




7
        Information concerning the liquidity of Alno would include, for example, documents
relating to the company’s cash and near cash positions. Information concerning Alno’s
indebtedness would include, without limitation, documents related to standstill agreements
between Alno and its creditors, including informally documented standstill agreements that
Andersch may have failed to consider when rendering the opinions in the Andersch Report.



DAC29396513/7 171483-0001                        12
                  Case 18-12651-KJC   Doc 22    Filed 12/10/18   Page 13 of 13




Executed in London, United Kingdom on this 10th day of December, 2018.




                                                         ____________________
                                                         Dr. Hans-Patrick Schroeder




DAC29396513/6 171483-0001                      13
